United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q QUARTERLY REPORTPURSUANT TO SECTION 13 OR 15(d) OF THESECURITIESEXCHANGE ACT OF 1934 For the quarter ended: March 31, 2007 Commission file no.: 000-51585 CLAIRE COAST CORPORATION (Name of Small Business Issuer in its Charter) Colorado 84-1397708 (State or other jurisdiction of (I.R.S.Employer incorporation or organization) Identification No.) 3011 Yamato Rd, A-17 Boca Raton, FL 33434 (Address of principal executive offices) (Zip Code) Issuer’s telephone number: (561) 988 – 9662 Securitiesregistered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered under Section 12(g) of the Act: Common Stock, no par value per share (Title of class) Indicate by Checkwhetherthe issuer (1) filed allreportsrequiredto be filed by Section 13 or 15(d) of theExchangeAct during the past 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[_] As ofMarch 31, 2007, there were 1,076,250 sharesofvotingstockof theregistrantissuedand outstanding. Transitional Small Business Format:YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):YesXNo PART I ITEM 1. FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS Balance Sheet F-2 Statements of Operations F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statement F-6 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Balance Sheets March 31, 2007 September 30, 2006 (unaudited) ASSETS CURRENT ASSETS Cash and equivalents $ 0 $ 1,459 Promissory note receivable 1,000,000 0 Total current assets 1,000,000 1,459 PROPERTY AND EQUIPMENT Equipment 0 0 Less: Accumulated depreciation 0 0 Net property and equipment 0 0 OTHER ASSETS Deposits 0 0 Total other assets 0 0 Total Assets $ 1,000,000 $ 1,459 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES $ 0 $ 3,500 1,000,000 Total current liabilities 1,000,000 3,500 Preferred stock, no par value, authorized 5,000,000 shares, 0 issued andoutstanding 0 0 Common stock, no par value, authorized 50,000,000 shares; issued and outstanding 1,076,250 and 1,050,000 10,387 9,600 Deficit accumulated during the development stage (10,387 ) (11,641 ) Total stockholders’ equity (deficit) 0 (2,041 ) Total Liabilities andStockholders’ Equity (Deficit) $ 1,000,000 $ 1,459 The accompanying notes are an integral part of the financial statements F - 2 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Statements of Operations (Unaudited) Three Months Ended March 31, Six Months Ended March 31, Period from Sept 1, 2005 (Inception) through 2007 2006 2007 2006 March 31, 2007 REVENUES $ 0 $ 0 $ 0 $ 0 $ 0 OPERATING EXPENSES Consulting 0 0 787 0 787 Other 0 0 0 75 875 Professional fees 0 1,722 (2,041 ) 2,947 7,425 Rent contributed by a related party 0 300 0 600 1,300 Total expenses 0 2,022 (1,254 ) 3,622 10,387 Net loss $ 0 $ (2,022 ) $ 1,254 $ (3,622 ) $ (10,387 ) Basic net loss per weighted average share $ 0.00 $ (0.01 ) $ 0.01 $ (0.01 ) Weighted average number of shares 1,076,250 1,050,000 1,076,250 1,044,286 The accompanying notes are an integral part of the financial statements F - 3 CLAIRE COAST CORPORATION(A Development Stage Enterprise) Statements of Stockholders’ Equity (Deficit) Number of Common Shares Common Stock Deficit Accumulated During the Development Stage Total Stockholders’ Equity (Deficit) INCEPTION BALANCE, September 1, 2005 0 $ 0 $ 0 $ 0 Shares issued to officers 800,000 800 0 800 Sale of stock for cash 200,000 6,000 0 6,000 Office space rent contributed 0 100 0 100 Net loss 0 0 (2,900 ) (2,900 ) BALANCE, September 30, 2005 1,000,000 6,900 (2,900 ) 4,000 Sale of stock for cash 50,000 1,500 0 1,500 Office space rent contributed 0 1,200 0 1,200 Net loss 0 0 (8,741 ) (8,741 ) BALANCE, September 30, 2006 1,050,000 9,600 (11,641 ) (2,041 ) Shares issued for services 26,250 787 0 787 Net loss 0 0 1,254 1,254 ENDING BALANCE, March 31, 2007 (unaudited) 1,076,250 $ 10,387 $ (10,387 ) $ 0 The accompanying notes are an integral part of the financial statements F - 4 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Statements of Cash Flows Six Months Ended March 31, From Sept 1, 2005 (Inception) through 2007 2006 March 31, 2007 (unaudited) (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ 1,254 $ (3,622 ) $ (10,387 ) Adjustments to reconcile net loss to net cash used by operating activities: Stock issued for organizational costs 0 0 800 Stock issued for consulting services 787 0 787 Contributed rent expense 0 600 1,300 Changes in operating assets and liabilities Other current assets 0 0 0 Increase (decrease) in accrued liabilities (3,500 ) (1,500 ) 0 Net cash used by operating activities (1,459 ) (4,522 ) (7,500 ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash contributed 0 0 0 Proceeds from issuance of common stock 0 1,500 7,500 Net cash provided by financing activities 0 1,500 7,500 Net increase (decrease) in cash (1,459 ) (3,022 ) 0 CASH, beginning of period 1,459 6,000 0 CASH, end of period $ 0 $ 2,978 $ 0 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: NONE The accompanying notes are an integral part of the financial statements F - 5 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Notes to Financial Statements (Information with regard to the six months ended March 31, 2007 and 2006 is unaudited) (1) Summary of Significant Accounting Policies The Company Claire Coast Corporation, (the Company), was incorporated on September 1, 2005, under the laws of the State of Colorado. The Company is a United States public company and is eligible for trading on the Over-the-Counter Bulletin Board, (OTC:BB), although no shares have been traded.The Company is available as a public shell to be acquired or to merge with another entity.The Company is considered to be in the development stage, and the accompanying financial statements represent those of a development stage company in accordance with SFAS No. 7, “Accounting and Reporting by Development Stage Enterprises.” The following summarize the more significant accounting and reporting policies and practices of the Company: a) Use of estimatesThe financial statements have been prepared in conformity with generally accepted accounting principles.In preparing the financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the statements of financial condition and revenues and expenses for the year then ended.Actual results may differ significantly from those estimates. b)Start-Up costsCosts of start-up activities, including organization costs, are expensed as incurred, in accordance with Statement of Position (SOP) 98-5. c)Net loss per share Basic loss per weighted average common share excludes dilution and is computed by dividing the net loss by the weighted average number of common shares outstanding during the period.The Company applies Statement of Financial Accounting Standards No. 128, “Earnings Per Share” (FAS d) Fair value of financial instruments The carrying values of cash and accrued liabilities approximate their fair values due to the short maturity of these instruments. e) Income taxes The Company accounts for income taxes according to Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes”.Under the liability method specified by SFAS No. 109, deferred income taxes are recognized for the future tax consequences of temporary differences between the financial statement carrying amounts and tax bases of assets and liabilities. f)Interim financial information The financial statements for the six months ended March 31, 2007 and 2006 are unaudited and include all adjustments which in the opinion of management are necessary for fair presentation, and such adjustments are of a normal and recurring nature. The results for the six months are not indicative of a full year results. (2) Stockholders’ Equity The Company has the authority to issue 5,000,000 shares of preferred stock, no par value per share, which may be divided into series and with the preferences, limitations and relative rights determined by the Board of Directors.At March 31, 2007, no preferred stock shares were issued and outstanding. The Company has authorized 50,000,000 shares of no par common stock. At March 31, 2007 and September 30, 2006 there were 1,076,250 and 1,050,000 shares issued and outstanding, respectively. In the quarter ended December 31, 2006, the Company issued 26,250 shares of common stock to consultants in exchange for services rendered valued at $787, or $0.03 per share. F - 6 CLAIRE COAST CORPORATION (A Development Stage Enterprise) Notes to Financial Statements (Information with regard to the six months ended March 31, 2007 and 2006 is unaudited) (3) Income Taxes Deferred income taxes (benefits) are provided for certain income and expenses which are recognized in different periods for tax and financial reporting purposes.The Company had net operating loss carry-forwards for income tax purposes of approximately $10,387 expiring$1,646 and $8,741 at September 30, 2025and 2026, respectively.The amount recorded as deferred tax asset as of March 31, 2007 is approximately $1,600, which represents the amount of tax benefit of the loss carry-forward. Deferred tax assets are reduced by a valuation allowance if, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Management’s valuation procedures consider projected utilization of deferred tax assets prospectively over the next several years, and continually evaluate new circumstances surrounding the future realization of such assets. The difference between income taxes and the amount computed by applying the federal statutory tax rate to the loss before income taxes is due to an increase in the deferred tax asset valuation allowance. (4) Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company’s financial position and operating results raise substantial doubt about the Company’s ability to continue as a going concern, as reflected by the net loss of $10,500 accumulated from September 1, 2005 (Inception) through March 31, 2007.The ability of the Company to continue as a going concern is dependent upon commencing operations, developing sales and obtaining additional capital and financing.The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. The Company is currently seeking additional capital to allow it to begin its planned operations. (5) Convertible promissory note payable In February 2007, the Company entered into a promissory note with a third party, convertible into common stock at the discretion of the lender, for $1,000,000, to be invested at the rate of $100,000 per month upon the Company either entering into an agreement for a reverse merger or the Company adopting and beginning a viable business plan. This note carries an 8% rate of interest. F - 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Results of Operations The Company had no revenues for the three and six months ended March 31, 2007 and 2006, respectively. The Company expended ($1,254) and $3,622 for the three and six months ended March 31, 2007 and 2006, respectively, on general and administrative expenses. Future expenditure levels are expected to be nominal, generally for the purpose of maintaining the Company's stockholder records and filing requirements to comply with the Securities Exchange Act of 1934 and for initiating the Company's current business plan, as discussed previously. The Company does not expect to generate any meaningful revenue or incur operating expenses for purposes other than fulfilling the obligations of a reporting company under The Securities Exchange Act of 1934 unless and until such time that the Company's operating subsidiary begins meaningful operations. Subsequent events -On December 27, 2007, the Company reincorporated in Nevada and increased its authorized common shares from 50,000,000 to Liquidity and Capital Resources At March 31, 2007 and 2006, respectively, the Company had working capital of$0 and $2,478. It is the intent of management and significant stockholders to provide sufficient working capital necessary to support and preserve the integrity of the corporate entity.
